DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 8/3/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	

Claim Status
Claims 1-27 are cancelled.
Claims 28-44 are pending and are examined on the merits in this prosecution.
CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 37-39 and 40-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahav (US 2004/0241288 A1; cited in IDS dated 7/12/2022).
Lahav teaches a method for protecting and extending the shelf-life of fruits and vegetables by coating with a composition comprising a natural wax or vegetable oil (Abstract; pg 5, Example 5; shown below). 

    PNG
    media_image1.png
    289
    424
    media_image1.png
    Greyscale


For claim 37, Lahav teaches the method comprising a combination of carnauba wax, olive oil, and lavender oil (Example 5, [0066]).
For claim 38, Lahav teaches the composition can be applied directly to the surface of the produce (Example 5, [0067]). For claim 39, Lahav teaches the application to the surface of the produce may be carried out by spraying or brushing (pg 9, [0096]).
For claims 41 and 42, Lahav teaches olive oil in Example 5, reading on a polyunsaturated fatty acid (linoleic and alpha-linolenic). 
For claim 43, Lahav teaches lavender oil in Example 5.
For claim 44, Lahav teaches a mixture of beeswax and jojoba oil in Example 1 (ingredients shown below; pg 3, [0050]-[0053]).

    PNG
    media_image2.png
    259
    428
    media_image2.png
    Greyscale

The applicant has added the term “without water present” to claims 28 and 37; that is, a product-by-process claim is within a method claim. The Examiner interprets this term as modifying the term “applying to the fresh produce” recited in claims 28 and 37; as such, the term “without water present” applies to a method of production. That is, the term “without water present” is considered a product-by-process limitation wherein the process is the application of a waxy formulation. 
As set forth in MPEP 2113(I) and (II), product-by-process claims are limited to the final end-product claimed, and that the recited process steps do not have patentable weight
 [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

In the instant case, the novelty of the method of extending shelf life of fresh produce rests wholly on the novelty of the coating composition, which in turn rests on the novelty of the applied mixture. As such, a method of administration of an old product made by a new process is not novel and cannot be patented.
The Examiner further notes that Lahav recites a drying step to remove the water from the coating after the coating process is complete (pg 4, [0055], [0060]).

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 28-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lahav (cited above), in view of Ricks (US 2012/0045555 A1).
As discussed above, claim 28 is in the form of a product-by-process claim in which a salt melt comprising sodium chloride and an essential oil is pre-formed prior to addition to the wax. As set forth in MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  
In the instant case, the novelty of the method of extending shelf life of fresh produce rests wholly on the novelty of the coating composition, which in turn rests on the novelty of the applied mixture. As such, a method of administration of an old product made by a new process is not novel and cannot be patented.
The teachings of Lahav are discussed above. The Examiner further notes that Lahav recites a drying step to remove the water from the coating after the coating process is complete (pg 4, [0055], [0060]).
As discussed above, Lahav teaches direct application to the surface of the produce via spray or brush, reading on claims 29 and 30. Lahav teaches olive oil in the method, reading on claims 32 and 33, and lavender oil, reading on claim 34. For claim 35, as discussed above, Lahav teaches a matrix comprising beeswax.
Lahav does not teach a method for protecting and extending the shelf-life of fruits and vegetables comprising sodium chloride admixed with an essential oil. 
Ricks teaches a fruit preservative method comprising sodium chloride (Abstract). Ricks teaches (pg 2, [0027]):
sodium chloride, also known as salt, common salt, table salt, or halite, is an ionic compound and assists in both preserving the fresh fruit, through its hygroscopic properties, and enhancing the flavor of the food preservative mixture of the present invention. Essentially, the salt draws water out of bacteria through osmotic pressure preventing the bacteria from reproducing which will otherwise cause the food to spoil. While, more effective desiccants are available, few are safe for humans to ingest.

The skilled artisan would have expected success in adding Ricks’ sodium chloride to Lahav’s method of extending shelf-life of fruits and vegetables because Lahav teaches a method of preserving produce and Rick’s teaches that sodium chloride is an ionic compound and assists in both preserving the fresh fruit, through its hygroscopic properties, that is, drawing the water out of bacteria and killing the bacteria. The skilled artisan could have added sodium chloride because Ricks teaches that the sodium chloride is known to be suitable for application to food as a preservative and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

2) Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lahav (cited above), in view of Lara Lledo (WO 2017/055424 A1), as evidenced by Danh (“Antioxidant activity, yield and chemical composition of lavender essential oil extracted by supercritical CO2,” J. of Supercritical Fluids 70 (2012) 27– 34).
The teachings of Lahav are discussed above. 
Lahav does not teach a method for protecting and extending the shelf-life of fruits and vegetables comprising one or more self-adhesive stickers having a coating of the formulation of the claimed method. 
Lara Lledo teaches the missing element of Lahav.
Lara Lledo teaches an antimicrobial composition and method comprising essential oils or their pure compounds at a concentration needed to prolong shelf life of fruits and without altering the sensory properties (Abstract; pg 3: 2-5). Lara Lledo teaches a combination of citral, hexanal and linalool in a polymeric matrix is a useful antimicrobial combination (pg 9: 18-20). It is noted that linalool is the major constituent of lavender oil, as evidenced by Danh (Table 5, pg 32). Lara Lledo teaches that the method is useful as a label (pg 13: 11-14), reading on a “self-adhesive sticker.”
The person of ordinary skill would have had a reasonable expectation of success in selecting a self-adhesive sticker or label comprising the formulation of the method of Lahav for extending the shelf life of fresh produce since both Lahav and Lara Lledo recite methods using essential oils or essential oil components in a method for extending the shelf life of fresh produce. The skilled artisan would have been motivated to select Lara Lledo's method because the references both teach that it is desirable to increase shelf life of produce, and Lara Lledo expressly suggests a sticker or label for accomplishing this result.

3) Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lahav (cited above), in view of Ricks (cited above) and Lara Lledo (cited above).
The teachings of Lahav and Ricks are discussed above. 
The combination of Lahav and Ricks does not teach a method for protecting and extending the shelf-life of fruits and vegetables comprising one or more self-adhesive stickers having a coating of the formulation of the claimed method. 
Lara Lledo teaches the missing element of the combination of Lahav and Ricks.
Lara Lledo, as discussed above, teaches an antimicrobial composition and method comprising essential oils or their pure compounds at a concentration needed to prolong shelf life of fruits and without altering the sensory properties (Abstract; pg 3: 2-5). Lara Lledo teaches a combination of citral, hexanal and linalool in a polymeric matrix is a useful antimicrobial combination (pg 9: 18-20). It is noted that linalool is the major constituent of lavender oil, as evidenced by Danh (Table 5, pg 32). Lara Lledo teaches that the method is useful as a label (pg 13: 11-14), reading on a “self-adhesive sticker.”
The person of ordinary skill would have had a reasonable expectation of success in selecting a self-adhesive sticker or label comprising the formulation of the method of the combination of Lahav and Ricks for extending the shelf life of fresh produce since both Lahav and Lara Lledo recite methods using essential oils or essential oil components in a method for extending the shelf life of fresh produce. The skilled artisan would have been motivated to select Lara Lledo's method because the references each teach that it is desirable to increase shelf life of produce, and Lara Lledo expressly suggests a sticker or label for accomplishing this result.

Examiner’s Reply to Attorney Arguments dated 8/3/2022 
1. Rejection of claims 37-39 and 40-44 under 35 U.S.C. 102(a)(1) over Lahav
The applicant argues that claim 37 and 40 have been amended to recite an invention that utilizes a waxy formulation having an essential oil suspended in a waxy matrix, without water present, for extending shelf-life of fresh produce and Lahav’s coating formulation is aqueous.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the Examiner interprets the term “without water present” as modifying the term “applying to the fresh produce” in claims 28 and 37. As such, the term “without water present” applies to a method of production. That is, the term “without water present” is considered a product-by-process limitation wherein the process is the application of a waxy formulation. 
As set forth in MPEP 2113(I) and (II), product-by-process claims are limited to the final end-product claimed, and that the recited process steps do not have patentable weight
 [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

In the instant case, the novelty of the method of extending shelf life of fresh produce rests wholly on the novelty of the coating composition, which in turn rests on the novelty of the applied mixture. As such, a method of administration of an old product made by a new process is not novel and cannot be patented.
The Examiner further notes that Lahav recites a drying step to remove the water from the coating after the coating process is complete ([0055] and [0060]).

2. Rejection of claims 28-30 and 32-36 under 35 U.S.C. §103 over Lahav and Ricks
The applicant argues that claim 28 is not in the form of a product-by-process claim.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, it is the position of the Examiner that claims 28 and 37 recite product-by-process limitations within a method claim, and an old method of coating an old product applied by a new process is not novel and cannot be patented. 
The applicant argues that amended claim 28 is not obvious because the claimed invention unexpected enhance fresh produce preservation through disease reduction, and Lahav teaches preservation of fresh fruits.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. It does not appear that the instant specification provides the definition of “fresh” the applicant alleges. As such, it is the position of the Examiner that both Lahav (see [0001]) and Ricks (see [0021]) teach fresh produce.
The applicant argues that Ricks also teaches an aqueous formulation.
The Examiner acknowledges the argument presented, but does not consider it persuasive. As discussed above, the prior art of Lahav teaches a method of extending shelf life using the claimed an anti-spoilage method, and provides for a drying step to remove moisture from the waxy coating formulation. Furthermore, it is the position of the Examiner that the novelty of the method of extending shelf life of fresh produce rests wholly on the novelty of the coating composition, which in turn rests on the novelty of the applied mixture. As such, a method of administration of an old product made by a new process is not novel and cannot be patented.
The applicant argues that “Ricks’ formulations are designed for anti-browning of freshly-cut fruits,” while “recognizing Rick is relied upon to show the role of sodium chloride in fruit preservation, the context in which Rick’s anti-preservative is used (on cut surface) is different from the claimed invention, which prevents spoilage of fresh produce.”
The Examiner acknowledges the argument presented, but does not consider it persuasive. Ricks teaches methods of preserving, that is, extending the shelf-life of fresh produce. As such, Ricks teaches the method as presented in the claims. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612